Third District Court of Appeal
                               State of Florida

                            Opinion filed July 22, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-2897
                           Lower Tribunal No. 13-421
                              ________________


                              Enzio C. Boffelli,
                                    Petitioner,

                                        vs.

                          Kent Security Services,
                                   Respondent.



      On Writ of Certiorari from the Circuit Court for Miami-Dade County,
Stanford Blake, Lisa S. Walsh and Marcia B. Caballero, Judges.

     Enzio C. Boffelli, in proper person.

     Cole, Scott & Kissane and Kathryn L. Smith, for respondent.


Before WELLS, SALTER and FERNANDEZ, JJ.

     WELLS, Judge.
      We treat this appeal as a petition for writ of certiorari, see Fla. R.App. P.

9.030(b)(2)(B), and deny the petition because there is no departure from the

essential requirements of the law.   See Soro Co. Intern., Inc. v. Jones 89 So. 3d
258 (Fla. 3d DCA 2012); Nicaragua Trader Corp. v. Alejo Fla. Props., LLC, 19
So. 3d 395, 396 (Fla. 3d DCA 2009) (“On second-tier certiorari review, this Court

must determine whether the circuit court, acting in its appellate capacity, afforded

procedural due process and followed the essential requirements of law.”).

      Certiorari denied.




                                         2